Exhibit 10.3

 

HCP, INC.

2006 PERFORMANCE INCENTIVE PLAN

[20    ] RESTRICTED STOCK UNIT AWARD AGREEMENT

 

THIS [20    ] RESTRICTED STOCK UNIT AWARD AGREEMENT (this “Agreement”) is dated
as of [                      ] (the “Award Date”) by and between HCP, Inc., a
Maryland corporation (the “Corporation”), and [                      ] (the
“Participant”).

 

W I T N E S S E T H

 

WHEREAS, pursuant to the HCP, Inc. 2006 Performance Incentive Plan, as amended
and/or restated from time to time (the “Plan”), the Corporation hereby grants to
the Participant, effective as of the date hereof, an award of time-based
restricted stock units under the Plan (the “Award”)This Agreement, upon the
terms and conditions set forth herein and in the Plan.

 

NOW THEREFORE, in consideration of services rendered and to be rendered by the
Participant, and the mutual promises made herein and the mutual benefits to be
derived therefrom, the parties agree as follows:

 

1.             Defined Terms.  Capitalized terms used herein and not otherwise
defined herein shall have the meanings assigned to such terms in the Plan.

 

2.             Grant.  Subject to the terms of this Agreement, the Corporation
hereby grants to the Participant an Award with respect to an aggregate of
[                ] stock units (subject to adjustment as provided in Section 7.1
of the Plan) (the “Units”).  As used herein, the term “stock unit” means a
non-voting unit of measurement which is deemed for bookkeeping purposes to be
equivalent to one outstanding share of the Corporation’s Common Stock (subject
to adjustment as provided in Section 7.1 of the Plan) solely for purposes of the
Plan and this Agreement.  The Units shall be used solely as a device for the
determination of the payment to eventually be made to the Participant if such
Units vest pursuant to Section 3.  The Units shall not be treated as property or
as a trust fund of any kind.  The Compensation Committee (the “Committee”) of
the Board is the administrator of the Plan for purposes of the Units.  The Award
is subject to all of the terms and conditions set forth in this Agreement and is
further subject to all of the terms and conditions of the Plan, as it may be
amended from time to time, and any rules adopted by the Committee, as such
rules are in effect from time to time.

 

3.             Vesting.

 

(a)           Vesting of Units.  Subject to the terms and conditions of this
Agreement, the Units shall vest and become nonforfeitable in accordance with the
following schedule, subject to your continuous service to the Corporation until
the applicable Vesting Date.  (Vesting amounts pursuant to the following
schedule are cumulative.)

 

Tranche

 

Percentage of Units that Vest

 

Vesting Date

1

 

25%

 

1st Anniversary of Award Date

2

 

25%

 

2nd Anniversary of Award Date

3

 

25%

 

3rd Anniversary of Award Date

4

 

25%

 

4th Anniversary of Award Date

 

1

--------------------------------------------------------------------------------


 

The vesting schedule requires continued employment through each applicable
Vesting Date as a condition to vesting of the applicable Tranche and the
corresponding rights and benefits under this Agreement.  Unless otherwise
expressly provided herein with respect to accelerated vesting of the Units under
certain circumstances, employment for only a portion of a vesting period, even
if a substantial portion, will not entitle you to any proportionate vesting or
avoid or mitigate a termination of rights and benefits upon or following a
termination of employment as provided in this Agreement.

 

(b)           Acceleration on Certain Terminations of Employment.  If at any
time prior to the date the Units become fully vested in accordance with
Section 3(a), your employment with the Corporation is terminated as a result of
(i) your death, Disability or Retirement, (ii) a Termination Other Than For
Cause, (iii) a Termination For Good Reason, or (iv) a Termination Upon a Change
in Control (including a Covered Resignation), your then outstanding Units (to
the extent not previously forfeited and otherwise unvested) shall fully vest
immediately upon such termination of employment.  For purposes of this
Agreement, the terms “Covered Resignation,” “Disability,” “Termination Other
Than For Cause,” “Termination for Good Reason” and “Termination Upon a Change in
Control” shall have the meanings ascribed to such terms in your Amended and
Restated Employment Agreement with the Corporation dated April 24, 2008 (the
“Employment Agreement”).  Such meanings shall continue to apply for purposes of
this Agreement notwithstanding any termination of the “Employment Period” (as
such term is defined in the Employment Agreement) in accordance with the
Employment Agreement.  For purposes of this Agreement, “Retirement” means a
termination of your employment with the Corporation or any of its Subsidiaries
after you have either (i) attained age sixty five (65) and completed at least
five (5) years of service as an employee of the Corporation or any of its
Subsidiaries or as a member of the Board or (ii) attained age sixty (60) and
completed at least fifteen (15) years of service as an employee of the
Corporation or any of its Subsidiaries or as a member of the Board.

 

(c)           No Acceleration or Vesting Upon Other Terminations.  Except as
otherwise provided in the Plan, if at any time your employment with the
Corporation is terminated (i) by the Corporation, or (ii) by you, under any
circumstances (other than as a result of your death, Disability, Retirement, a
Termination Other Than For Cause, a Termination For Good Reason, or a
Termination Upon a Change in Control, including a Covered Resignation), any of
the Units that remain outstanding and otherwise unvested at the time of such
termination of employment shall be automatically forfeited and cancelled in
full, effective as of such termination of employment and this Agreement shall be
null and void and of no further force and effect.

 

(d)           Employment Termination Date.  If the Employment Period is in
effect, the date of your termination of employment for purposes of this
Agreement shall be no earlier than the “Date of Termination,” as such term is
defined in the Employment Agreement.  If the Employment Period is not then in
effect, the date of termination of your termination of employment for purposes
of this Agreement shall be your actual date of termination of employment.

 

2

--------------------------------------------------------------------------------


 

4.             Timing and Form of Payment.

 

(a)           Distribution Date.  The distribution date (the “Distribution
Date”) for the Units that become vested pursuant to this Agreement will be the
scheduled Vesting Date of such Units as set forth in Section 3(a) hereof;
provided, however, that in the event that the vesting of the Units is
accelerated pursuant to Section 3(b), the Distribution Date of such accelerated
Units will be the earlier of (i) subject to Section 16, your Separation from
Service and (ii) the scheduled Vesting Date of such Units as set forth in
Section 3(a) hereof.  Distribution of your vested Units will be made by the
Corporation in shares of Common Stock (on a one-to-one basis) on or as soon as
practicable after the Distribution Date with respect to such vested Units, but
in no event later than two and one-half (2 ½) months after the Distribution
Date.  You will have no right to distribution of any of the Units that do not
vest in accordance with the provisions hereof.  Once a vested Unit has been paid
pursuant to this Agreement, you will have no further rights with respect to that
Unit.  For purposes of this Agreement, “Separation from Service” means a
“separation from service” within the meaning of Treasury Regulation
Section 1.409A-1(h)(1), without regard to the optional alternative definitions
available thereunder (i.e., generally a termination of your employment with the
Corporation or a Subsidiary).

 

(b)           Change in Control.  Notwithstanding the foregoing provisions of
this Section 4, the Administrator may provide for payment of your vested Units
in accordance with the requirements of Treasury Regulation
1.409A-3(j)(4)(ix)(A), (B) or (C) promulgated under Section 409A of the Code (or
any similar successor provision), which regulation generally provides that a
deferred compensation arrangement may be terminated in limited circumstances
following a dissolution or change in control of the Corporation.

 

5.             Dividend Equivalent Rights.  During such time as each Unit
remains outstanding and prior to the distribution of such Unit in accordance
with Section 4, you will have the right to receive, with respect to such Unit,
an amount equal to the amount of any cash dividend paid on a share of Common
Stock (a “Dividend Equivalent Right”).  You will have a Dividend Equivalent
Right with respect to each Unit that is outstanding on the record date of such
dividend, and such Dividend Equivalent Rights will be paid to you in cash
(without interest) at the same time or within thirty (30) days after the related
dividend is paid to stockholders of the Corporation.  Dividend Equivalent Rights
will not be paid to you with respect to any Units that are forfeited pursuant to
Section 3, effective as of the date such Units are forfeited.  You will have no
Dividend Equivalent Rights as of the record date of any such cash dividend in
respect of any Units that have been paid in Common Stock; provided that you are
the record holder of such Common Stock on or before such record date.

 

6.             Transferability.  No benefit payable under, or interest in, the
Units or this Agreement shall be subject in any manner to anticipation,
alienation, sale, transfer, assignment, pledge, encumbrance or charge and any
such attempted action shall be void and no such benefit or interest shall be, in
any manner, liable for, or subject to, your or your beneficiary’s debts,

 

3

--------------------------------------------------------------------------------


 

contracts, liabilities or torts; provided, however, nothing in this Section 6
shall prevent transfer of the Units by will or by applicable laws of descent and
distribution.  You may designate a beneficiary to receive distribution of your
vested Units upon your death by delivering a written election to the Corporation
care of its General Counsel in the form available on the electronic stock plan
award recordkeeping system maintained by the Corporation or its designee.  You
may revoke a beneficiary designation by submitting a new beneficiary
designation.

 

7.             Withholding.  Subject to Section 8.1 of the Plan and such
rules and procedures as the Committee may impose, upon any distribution of
shares of Common Stock in respect of the Units, the Corporation shall
automatically reduce the number of shares to be delivered by (or otherwise
reacquire) the appropriate number of whole shares, valued at their then fair
market value (with the “fair market value” of such shares determined in
accordance with the applicable provisions of the Plan), to satisfy any
withholding obligations of the Corporation or its Subsidiaries with respect to
such distribution of shares at the minimum applicable withholding rates;
provided, however, that the foregoing provision shall not apply in the event
that you have made other provision in advance of the date of such distribution
for the satisfaction of such withholding obligations.  In the event that the
Corporation cannot legally satisfy such withholding obligations by such
reduction of shares, or in the event of a cash payment or any other withholding
event in respect of the Units, the Corporation (or a Subsidiary) shall be
entitled to require a cash payment by you or on your behalf and/or to deduct
from other compensation payable to you any sums required by federal, state or
local tax law to be withheld with respect to such distribution or payment.

 

8.             No Contract for Employment.  This Agreement and the Plan are not
an employment or service contract and nothing in this Agreement or the Plan
shall be deemed to create in any way whatsoever any obligation on your part to
continue in the employ or service of the Corporation, or of the Corporation to
continue your employment or service with the Corporation.

 

9.             Notices.  Any notices provided for in this Agreement or the Plan,
including a Distribution Election, shall be given in writing and shall be deemed
effectively given upon receipt if delivered by hand or, in the case of notices
delivered by United States mail, five (5) days after deposit in the United
States mail, postage prepaid, addressed, as applicable, to the Corporation or if
to you, at such address as is currently maintained in the Corporation’s records
or at such other address as you hereafter designate by written notice to the
Corporation.

 

10.          Plan.  The provisions of the Plan are hereby made a part of this
Agreement.  In the event of any conflict between the provisions of this
Agreement and those of the Plan, the provisions of this Agreement shall control.

 

11.          Entire Agreement.  This Agreement and the Plan, together with the
Employment Agreement, contain the entire understanding of the parties in respect
of the Units and supersede upon their effectiveness all other prior agreements
and understandings between the parties with respect to the Units.  In the event
of any discrepancy between this Agreement, the Plan and the Employment
Agreement, the Employment Agreement shall control, except the definition of
“Distribution Date” in this Agreement shall always control.

 

4

--------------------------------------------------------------------------------


 

12.          Limitation on Participant’s Rights.  Participation in the Plan
confers no rights or interests other than as herein provided.  This Agreement
creates only a contractual obligation on the part of the Corporation as to
amounts payable and shall not be construed as creating a trust.  Neither the
Plan nor any underlying program, in and of itself, has any assets.  The
Participant shall have only the rights of a general unsecured creditor of the
Corporation with respect to amounts credited and benefits payable, if any, with
respect to the Units, and rights no greater than the right to receive the Common
Stock as a general unsecured creditor with respect to the Units, as and when
payable hereunder.  The Award has been granted to you in addition to, and not in
lieu of, any other form of compensation otherwise payable or to be paid to you.

 

13.          Amendment.  This Agreement may be amended by the Committee;
provided, however that no such amendment shall, without your prior written
consent, alter, terminate, impair or adversely affect your rights under this
Agreement.

 

14.          Governing Law.  This Agreement shall be construed and interpreted,
and the rights of the parties shall be determined, in accordance with the laws
of the State of Maryland, without regard to conflicts of law provisions thereof.

 

15.          Tax Consequences.  You may be subject to adverse tax consequences
as a result of the issuance, vesting and/or distribution of the Units and the
payment of your Dividend Equivalent Rights.  YOU ARE ENCOURAGED TO CONSULT A TAX
ADVISOR AS TO THE TAX CONSEQUENCES OF THE UNITS AND SUBSEQUENT DISTRIBUTION OF
COMMON STOCK AND THE TAX CONSEQUENCES OF YOUR DIVIDEND EQUIVALENT RIGHTS.

 

16.          Construction.  To the extent that this Agreement are subject to
Section 409A of the Code, you and the Corporation agree to cooperate and work
together in good faith to timely amend this Agreement to prevent application of
the penalty and interest provisions of Section 409A(a)(1)(B) of the Code.  In
the event that you and the Corporation do not agree as to the necessity, timing
or nature of a particular amendment intended to prevent application of the
penalty and interest provisions of Section 409A(a)(1)(B) of the Code, reasonable
deference will be given to your reasonable interpretation of such provisions. 
Notwithstanding anything to the contrary contained in this Agreement or the
Plan, in the event that (i) the Distribution Date (as determined under
Section 4) of any of your vested Units is the date of your Separation from
Service and (ii) you are at the time of such Separation from Service a
“specified employee” (within the meaning of Section 409A of the Code), the
Distribution Date of such vested Units shall be the earlier of the date that is
six (6) months after your Separation from Service or the date of your death,
provided that this sentence shall only apply if and to the extent required to
avoid the imputation of any tax, penalty or interest under Section 409A.

 

17.          Clawback Policy.  The Units are subject to the terms of the
Corporation’s recoupment, clawback or similar policy as it may be in effect from
time to time, as well as any similar provisions of applicable law, any of which
could in certain circumstances require repayment or forfeiture of the Units or
any shares of Common Stock or other cash or property received with respect to
the Units (including any value received from a disposition of the shares
acquired upon payment of the Units).

 

5

--------------------------------------------------------------------------------


 

YOUR ACCEPTANCE OF THE AWARD THROUGH THE ELECTRONIC STOCK PLAN AWARD
RECORDKEEPING SYSTEM MAINTAINED BY THE CORPORATION OR ITS DESIGNEE CONSTITUTES
YOUR AGREEMENT TO THE TERMS AND CONDITIONS HEREOF, AND THAT THE AWARD IS GRANTED
UNDER AND GOVERNED BY THE TERMS AND CONDITIONS OF THE PLAN AND THIS AGREEMENT.

 

*              *              *

 

[The remainder of this page is left blank intentionally.]

 

6

--------------------------------------------------------------------------------